259 P.3d 145 (2011)
171 Wash.2d 1018
STATE of Washington, Petitioner,
v.
KI RANG LEE, Respondent.
Personal Restraint Petition of Ki Kang Lee, Respondent.
No. 84551-4.
Supreme Court of Washington.
April 27, 2011.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Alexander, Owens, J.M. Johnson and Wiggins, considered at its April 26, 2011, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of State of Washington v. Kristina Ranae Grier, 171 Wash.2d 17, 246 P.3d 1260 (2011).
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE